         Case 1:20-cv-11141-JCB Document 59-7 Filed 08/20/21 Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MASSACHUSETTS


  NATIONAL ASSOCIATION OF
  CONSUMER ADVOCATES, et al.,

                          Plaintiffs,

                   v.                                No. 1:20-cv-11141 (JCB)

  DAVID UEJIO, in his official capacity as
  Acting Director of the Consumer Financial
  Protection Bureau, et al.,

                          Defendants.


                           [PROPOSED] ORDER GRANTING
                   PLAINTIFFS’ MOTION FOR SUMMARY JUDGMENT

       Upon consideration of Plaintiffs’ motion for summary judgment, it is hereby ORDERED

that the motion is GRANTED. The Court hereby DECLARES that Defendants violated the

Federal Advisory Committee Act (“FACA”) and its implementing regulations by creating and

operating the Taskforce on Federal Consumer Financial Law (the “Taskforce”) without

complying with FACA’s requirements.

       Defendants are hereby ENJOINED to:

                 Refrain from using any advice or recommendations from the Taskforce at any

time in the future, including the Taskforce on Federal Consumer Financial Law Report, available

at https://www.consumerfinance.gov/about-us/newsroom/consumer-financial-protection-

bureaus-taskforce-on-federal-consumer-financial-law-releases-its-report/ (the “Report”). If

Defendants have already proposed action that relies on such advice, Defendants must withdraw

that proposal.




                                                1
        Case 1:20-cv-11141-JCB Document 59-7 Filed 08/20/21 Page 2 of 3




              Amend the Taskforce’s Report to include a disclaimer indicating that the report

was produced in violation of FACA. Specifically:

              a.      On the cover pages of both Volumes I and II, Defendants will include a

                      warning label that reads in bold red font: “This report was produced in

                      violation of the Federal Advisory Committee Act as explained on page 1

                      of this volume.”

              b.      In both Volumes I and II, Defendants will insert a new page 1 entitled

                      “Disclaimer – Federal Advisory Committee Act Violations.” The body of

                      that page will read:

       This report was produced in violation of the Federal Advisory Committee Act
       (“FACA”). As a task force established and utilized by the Bureau “in the interest
       of obtaining advice or recommendations,” the Taskforce on Federal Financial
       Consumer Law was an advisory committee subject to FACA. 5 U.S.C. App. 2
       § 3(2). Accordingly, the Bureau was required to comply with FACA.

       Among other things, FACA required the Bureau to:

              a.      Consult with the General Services Administration (“GSA”) prior to
                      chartering the Taskforce regarding why the Taskforce was
                      essential to the conduct of the Bureau’s business and why the
                      Taskforce’s functions could not be performed by other means, 5
                      U.S.C. App. 2 § 9(a)(2); 41 C.F.R. § 102-3.60;
              b.      Describe to the GSA the Bureau’s plan to attain a Taskforce
                      membership that was fairly balanced in terms of the points of view
                      represented and the functions to be performed by the Taskforce,
                      id.;
              c.      Determine as a matter of formal record—after consultation with
                      the GSA and before chartering the Taskforce—that the Taskforce
                      was in the public interest in connection with the performance of
                      the Bureau’s duties, 5 U.S.C. App. 2 § 9(a);
              d.      Ensure that the Taskforce membership was fairly balanced in the
                      manner described above, id. 2 § 5(b)(2), (c);
              e.      Hold the Taskforce’s meetings open to the public, id. § 10(a)(1);
                      and
              f.      Make the Taskforce’s records available for public inspection, id.
                      § 10(a)(3)(b).



                                               2
        Case 1:20-cv-11141-JCB Document 59-7 Filed 08/20/21 Page 3 of 3




       Because none of these requirements were met, a federal court has concluded that
       the Taskforce was created and operated in violation of FACA. For the same
       reasons, this report was produced in violation of FACA. The Bureau has therefore
       been enjoined from using any of the advice or recommendations contained herein.

              Within thirty days of the date of this order, Defendants must release all Taskforce

records to Plaintiffs and make those records publicly available on the Taskforce’s webpage,

consistent with the CFPB’s practice for other advisory committees.

              a.      Taskforce records include all “records, reports, transcripts, minutes,

                      appendixes, working papers, drafts, studies, agenda, or other documents

                      which were made available to or prepared for or by each advisory

                      committee.” 5 U.S.C. App. 2 § 10(a)(3)(b). This includes any

                      communications among the members, as well as personal notes and other

                      preparatory material of Taskforce members that were shared with other

                      members for the Taskforce’s consideration.

              b.      Defendants will provide a Vaughn index for any documents that have been

                      fully withheld from production or redacted in part under exemptions

                      provided by the Freedom of Information Act.

              Within thirty days of the date of this order, the parties will submit a joint status

report concerning Defendants’ compliance with this order.

       It is so ORDERED.



Dated: _________________                             ______________________________
                                                     The Honorable Judge Jennifer C. Boal
                                                     United States Magistrate Judge




                                                 3
